                 Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 1 of 7




 1   SANDERS LAW GROUP
     Craig B. Sanders, Esq.
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@sanderslaw.group
 4   Attorneys for Plaintiff
     File No.: 123357
 5
                                 UNITED STATES DISTRICT COURT
 6                             DISTRICT OF DISTRICT OF COLUMBIA
 7

 8       Lauren Yakiwchuk,
         361 Lakeshore Road West
 9       Apt. 102, Mississauga                              Case No:
         Ontario, Canada
10                                                          COMPLAINT
11                                Plaintiff,
                                                            DEMAND FOR JURY TRIAL
12                v.

13       United Social Sports Inc. d/b/a DC Fray
         951 V Street Northeast
14       Washington, DC 20018
15
                                 Defendant.
16

17          Plaintiff Lauren Yakiwchuk (“Plaintiff”), by and through its undersigned counsel, for

18   its Complaint against defendant United Social Sports Inc. (“Defendant”) states and alleges as

19   follows:

20                                             INTRODUCTION

21          1.         This action seeks to recover damages for copyright infringement.

22          2.         Plaintiff herein creates photographic images and owns the rights to these images

23   which Plaintiff licenses for various uses including online and print publications.

24          3.         Defendant owns and operates a website known as dcfray.com (the “Website”).

25          4.         Defendant, without permission or authorization from Plaintiff actively copied,

26   stored, and/or displayed Plaintiff's Photograph on the Website and engaged in this misconduct

27   knowingly and in violation of the United States copyright laws.

28

                                                          1
                                               PLAINTIFF'S COMPLAINT
                 Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 2 of 7




 1
                                                PARTIES
 2
            5.      Plaintiff Lauren Yakiwchuk is an individual who is a citizen of Canada and
 3
     maintains a principal place of business at 361 Lakeshore Rd. W, Apt. 102, Mississauga in
 4
     Ontario, Canada.
 5
            6.      On information and belief, Defendant United Social Sports Inc., is a Delaware
 6
     Corporation with a principal place of business at 951 V Street Northeast in the District of
 7
     Columbia and is liable and responsible to Plaintiff based on the facts herein alleged.
 8
                                    JURISDICTION AND VENUE
 9
            7.      This Court has subject matter jurisdiction over the federal copyright
10
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
11
            8.      This Court has personal jurisdiction over United Social Sports Inc. because it
12
     maintains its principal place of business in the District of Columbia.
13
            9.      Venue is proper under 28 U.S.C. §1391(a)(2) because United Social Sports Inc.
14
     does business in this Judicial District and/or because a substantial part of the events or
15
     omissions giving rise to the claim occurred in this Judicial District.
16
                                FACTS COMMON TO ALL CLAIMS
17
            10.     Plaintiff is a professional photographer by trade who is the legal and rightful
18
     owners of photographs which Plaintiff licenses to online and print publications.
19
            11.     Plaintiff has invested significant time and money in building Plaintiff's
20
     photograph portfolio.
21
            12.     Plaintiff has obtained active and valid copyright registrations from the United
22
     States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many
23
     others are the subject of pending copyright applications.
24
            13.     Plaintiff's photographs are original, creative works in which Plaintiff owns
25
     protectable copyright interests.
26
            14.     United Social Sports Inc. is the registered owner of the Website and is
27
     responsible for its content.
28

                                                        2
                                             PLAINTIFF'S COMPLAINT
                Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 3 of 7




 1
            15.     United Social Sports Inc. is the operator of the Website and is responsible for its
 2
     content.
 3
            16.     The Website is a popular and lucrative commercial enterprise.
 4
            17.     The Website is monetized in that it contains paid advertisements and, on
 5
     information and belief, Defendant profits from these activities.
 6
            18.     The Website is monetized in that it provides services to the public and, on
 7
     information and belief, Defendant profits from these activities.
 8
            19.     On May 31, 2017, Plaintiff Lauren Yakiwchuk authored a photograph of the
 9
     POD Hotel in Washington D.C. (the “Photograph”). A copy of the Photograph is attached
10
     hereto as Exhibit 1.
11
            20.     Plaintiff applied to the USCO to register the Photograph on or about August 28,
12
     2020 under Application No. 1-9176755397.
13
            21.     The Photograph was registered by the USCO on August 28, 2020 under
14
     Registration No. VA 2-215-992.
15
            22.     On September 6, 2018, Plaintiff observed the Photograph on the Website in a
16
     story dated June 4, 2018. A copy of the screengrab of the Website including the Photograph is
17
     attached hereto as Exhibit 2.
18
            23.     The Photograph was displayed at URL: https://dcfray.com/fraylife/fraylifes-
19
     best-ig-spots-dc/.
20
            24.     The     Photograph      was     stored     at    URL:      https://dcfray.com/wp-
21
     content/uploads/2018/06/Pod-hotel.png.
22
            25.     Without permission or authorization from Plaintiff, Defendant volitionally
23
     selected, copied, stored and/or displayed Plaintiff’s copyright protected Photograph as is set
24
     forth in Exhibit “1” on the Website.
25
            26.     On information and belief, the Photograph was copied, stored and displayed
26
     without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the
27
     “Infringement”).
28

                                                       3
                                            PLAINTIFF'S COMPLAINT
               Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 4 of 7




 1
            27.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
 2
     tangible medium of expression that was sufficiently permanent or stable to permit it to be
 3
     communicated for a period of more than a transitory duration and therefore constitutes a specific
 4
     infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th
 5
     Cir. 2007).
 6
            28.     The Infringement is an exact copy of the entirety of Plaintiff's original image
 7
     that was directly copied and stored by Defendant on the Website.
 8
            29.     On information and belief, Defendant takes an active and pervasive role in the
 9
     content posted on its Website, including, but not limited to copying, posting, selecting,
10
     commenting on and/or displaying images including but not limited to Plaintiff's Photograph.
11
            30.     On information and belief, Defendant directly contributes to the content posted
12
     on the Website by, inter alia, directly employing reporters, authors and editors as its agents,
13
     including but not limited to Tara Jakubik whose Linked In page lists her as a Contributing
14
     Writer (“Employees”).
15
            31.     On information and belief, at all material times the Employees were acting
16
     within the course and scope of their employment when they posted the Infringement.
17
            32.     On information and belief, at all material times the Employees were acting
18
     within the course and scope of their agency when they posted the Infringement.
19
            33.     On information and belief, the Photograph was willfully and volitionally posted
20
     to the Website by Defendant.
21
            34.     On information and belief, Defendant is not registered with the United States
22
     Copyright Office pursuant to 17 U.S.C. §512.
23
            35.     On information and belief, the Infringement was not posted at the direction of a
24
     “user” as that term is defined in 17 U.S.C. §512(c).
25
            36.     On information and belief, Defendant engaged in the Infringement knowingly
26
     and in violation of applicable United States Copyright Laws.
27
            37.     On information and belief, Defendant had complete control over and actively
28

                                                       4
                                            PLAINTIFF'S COMPLAINT
               Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 5 of 7




 1
     reviewed and monitored the content posted on the Website.
 2
            38.     On information and belief, Defendant has the legal right and ability to control
 3
     and limit the infringing activities on its Website and exercised and/or had the right and ability
 4
     to exercise such right.
 5
            39.     On information and belief, Defendant monitors the content on its Website.
 6
            40.     On information and belief, Defendant has received a financial benefit directly
 7
     attributable to the Infringement.
 8
            41.     On information and belief, the Infringement increased traffic to the Website and,
 9
     in turn, caused Defendant to realize an increase in its advertising and/or service revenues.
10
            42.     On information and belief, a large number of people have viewed the unlawful
11
     copies of the Photograph on the Website.
12
            43.     On information and belief, Defendant at all times had the ability to stop the
13
     reproduction and display of Plaintiff's copyrighted material.
14
            44.     Defendant's use of the Photograph, if widespread, would harm Plaintiff's
15
     potential market for the Photograph.
16
            45.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
17
                                           FIRST COUNT
18                      (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
19          46.     Plaintiff repeats and incorporates by reference the allegations contained in the

20   preceding paragraphs, as though set forth in full herein.

21          47.     The Photograph is an original, creative work in which Plaintiff owns valid

22   copyright properly registered with the United States Copyright Office.

23          48.     Plaintiff has not licensed Defendant the right to use the Photograph in any

24   manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.

25          49.     Without permission or authorization from Plaintiff and in willful violation of

26   Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

27   reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

28

                                                       5
                                            PLAINTIFF'S COMPLAINT
                Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 6 of 7




 1
     thereby violating one of Plaintiff's exclusive rights in its copyrights.
 2
             50.     Defendant's reproduction of the Photograph and display of the Photograph
 3
     constitutes willful copyright infringement. Feist Publications, Inc. v. Rural Telephone Service
 4
     Co., Inc., 499 U.S. 340, 361 (1991).
 5
             51.     Plaintiff is informed and believes and thereon alleges that the Defendant
 6
     willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.
 7
     Code, in that they used, published, communicated, posted, publicized, and otherwise held out
 8
     to the public for commercial benefit, the original and unique Photograph of the Plaintiff without
 9
     Plaintiff's consent or authority, by using it in the infringing article on the Website.
10
             52.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
11
     entitled to an award of actual damages and disgorgement of all of Defendant's profits
12
     attributable to the infringement as provided by 17 U.S.C. § 504 in an amount to be proven.
13
             53.     As a result of the Defendant's violations of Title 17 of the U.S. Code, the court
14
     in its discretion may allow the recovery of full costs pursuant to 17 U.S.C. § 505 from
15
     Defendant.
16
             54.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
17
     entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
18
     U.S.C. § 502.
19
                                             JURY DEMAND
20
             55.     Plaintiff hereby demands a trial of this action by jury.
21
                                         PRAYER FOR RELIEF
22
             WHEREFORE Plaintiff respectfully requests judgment as follows:
23
             That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
24
     rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary
25
     relief as follows:
26
                     a.     finding that Defendant infringed upon Plaintiff's copyright interest in the
27
                            Photograph by copying and displaying without a license or consent;
28

                                                         6
                                              PLAINTIFF'S COMPLAINT
             Case 1:21-cv-02363 Document 1 Filed 09/07/21 Page 7 of 7




 1
                 b.    for an award of actual damages and disgorgement of all of Defendant's
 2
                       profits attributable to the infringement as provided by 17 U.S.C. § 504
 3
                       in an amount to be proven;
 4
                 c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
 5
                       any infringing use of any of Plaintiff's works;
 6
                 d.    for costs of litigation against Defendant pursuant to 17 U.S.C. § 505;
 7
                 e.    for pre judgment interest as permitted by law; and
 8
                 f.    for any other relief the Court deems just and proper.
 9
     DATED: September 7, 2021
10
                                              SANDERS LAW GROUP
11

12                                            By:     /s/ Craig B. Sanders
                                              Craig B. Sanders, Esq.
13                                            100 Garden City Plaza, Suite 500
                                              Garden City, NY 11530
14                                            Tel: (516) 203-7600
15                                            Email: csanders@sanderslaw.group
                                              Attorneys for Plaintiff
16                                            File No.: 123357

17

18
19

20

21

22

23

24

25

26

27

28

                                                  7
                                       PLAINTIFF'S COMPLAINT
